Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 24-28, 32-35, 44 & 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omori et al. (US Pat.Pub.2011/0227430) in view of Permuy (US 6,031,306) and Hsu (US 6,356,005).
Regarding claim 21, Omori teaches a power tool (impact driver) 1 comprising: 
a housing 2 having a motor housing (cylindrical body) portion 2a, a handle portion 2b, and a battery interface (not numbered, beneath handle portion; ¶[0052]; Fig.1); 
wherein the handle portion 2b spacially connects the motor housing portion 2a and the battery interface (Fig.1); 
wherein the battery interface removably receives and supports a battery pack 9 (¶[0052]; Fig.1); 
a brushless direct current (DC) motor 3 within the motor housing portion 2a and having a rotor 3a and a stator 3b, wherein the rotor is coupled to a motor (rotational) shaft 12 arranged to rotate about a longitudinal axis, which extends through the motor shaft, and to produce an output outside of the housing (Fig.1);
a combined printed circuit (inverter) board 4 having a Hall sensor 33, power switching elements (FETS) 5 configured to drive the brushless motor 3, and a first through-hole 4a, wherein the power switching elements are mounted on the combined PCB 4 in a flat orientation and wherein the longitudinal axis (corresponding to shaft 12) extends through the first through-hole (¶[0072]; Figs.1&5A-5B), 
wherein all of the power switching elements 5 that are configured to drive the brushless DC motor are mounted on a single face of the combined PCB, the single face facing away from the brushless motor (i.e., facing in the “rearward direction” away from motor 3; Figs.1&5B); 

wherein the control PCB 8 is located between the handle portion 2b and the battery interface (Fig.1); 
wherein the control PCB 8 includes a processor (CPU) and a memory (ROM; ¶[0069]-¶[0070]; Fig.8). 

    PNG
    media_image1.png
    784
    897
    media_image1.png
    Greyscale

Omori does not teach “a heat sink attached to an end of the brushless DC motor [3], wherein the heat sink has a second through-hole through which the longitudinal axis extends and wherein the heat sink is located between the brushless DC motor [3] and the combined PCB [4]”.  Also, Omori teaches motor lead wires (not numbered) of the stator 3b electrically connected to PCB 4 (to control start/stop and rotation speed; ¶[0066]-¶[0067]; Fig.8), but does not specifically teach “a plurality of motor lead pads that each include an opening cut out from an outer peripheral edge of the combined PCB [4], each motor lead pad configured to receive a motor lead wire of the stator [3b]”.  
But, regarding the first difference, Permuy teaches an electric motor with a longitudinal axis 3, field magnets 7, armature 8 and an electronic control device 14 comprising a printed 

    PNG
    media_image2.png
    693
    459
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    363
    467
    media_image3.png
    Greyscale

Permuy’s thermal screen/heat sink 22 “forms an obstacle to heat transfer between the armature and the electronic control device. The screen captures and dissipates the heat given off by the armature and by the control device. The disposition of the thermal screen and the control device within the casing enables the axial length of the motor to be reduced, while the radial dimensions of the latter are not increased” (c.1:59-65).

Regarding the second difference, Hsu teaches a motor including a printed (stator coil) circuit board (PCB) 415 with a plurality of motor lead pads (copper coil lines) 418 that each include an opening (solder holes) 417 cut out from an outer peripheral edge of the PCB 415, each motor lead pad configured to receive a motor lead wire (wire heads/tails) 419 of the stator 21, so that the wire heads/tails of the stator coils 213 can penetrate through and be fixed (by soldering) to the PCB (abstract; c.2:62-64; Figs.4A-4B).
 
    PNG
    media_image4.png
    518
    417
    media_image4.png
    Greyscale


Regarding claim 22, Omori teaches a cable 11b that communicatively couples the combined PCB 4 with the control PCB 8 (¶[0052]; Fig.1).  
Regarding claim 24, Omori teaches a transmission (including planet reduction gear 22, wherein the motor shaft 12 is coupled to the transmission); and at least one selected from the group consisting of a chuck and a bit holder (not shown) that is coupled to an output of the transmission, wherein the longitudinal axis extends through the at least one selected from the group consisting of the chuck and the bit holder, and wherein the motor shaft 12 is arranged to drive the at least one selected from the group consisting of the chuck and the bit holder via the transmission to produce the output outside of the housing (¶[0046]; Fig.1).  
Regarding claim 25, in Omori the output outside of the housing is a rotational output (Fig.1).
Regarding claim 26, in Omori the motor shaft 12 extends through the first through-hole 4a.  Further, in the combination, the motor shaft extends through both first and second through-holes.   
Regarding claim 27, Omori teaches a power tool (impact driver) 1 comprising: 
a brushless direct current (DC) motor 3 having a rotor 3a and a stator 3b, wherein the rotor is coupled to a motor (rotational) shaft 12 to produce a rotational output, wherein the motor 
a transmission (including planet reduction gear 22) coupled to the motor shaft 12 configured to be driven by the rotational output; 
a combined printed circuit (inverter) board (PCB) 4 having a Hall sensor 33, power switching elements (FETS) 5 configured to drive the brushless DC motor, and a first through-hole 4a, wherein the power switching elements 5 are mounted on the combined PCB 4 in a flat orientation and wherein the longitudinal axis extends through the first through-hole (¶[0072]; Figs.1&5A-5B);  
wherein all of the power switching elements 5 that are configured to drive the brushless DC motor are mounted on a single face of the combined PCB, the single face facing away from the brushless motor (i.e., facing in the “rearward direction” away from motor 3; Figs.1&5B); 
a control PCB 8 configured to receive motor positional information from the Hall sensor and control the power switching elements to drive the brushless DC motor (¶[0052]; Fig.8),
wherein the control PCB 8 includes a processor (CPU) and a memory (ROM; ¶[0069]-¶[0070]; Fig.8), and 
a cable 11b that communicatively couples the combined PCB 4 with the control PCB 8 (¶[0052]; Fig.1); 
wherein at least two of the power switching elements on the combined PCB 4 are located on a first side of a second axis that bisects the first through-hole 4a of the combined PCB 4 and is perpendicular to the longitudinal axis extending through the motor shaft 12 (e.g., FETs 1-3; Fig.5A);  

Omori does not teach “a heat sink attached to an end of the brushless DC motor [3], wherein the heat sink has a second through-hole through which the longitudinal axis extends and wherein the heat sink is located between the brushless DC motor [3] and the combined PCB [4]”.
Also, Omori teaches motor lead wires (not numbered) of the stator 3b electrically connected to PCB 4 (to control start/stop and rotation speed; ¶[0066]-¶[0067]; Fig.8), but does not specifically teach “a plurality of motor lead pads that each include an opening cut out from an outer peripheral edge of the combined PCB [4], each motor lead pad configured to receive a motor lead wire of the stator [3b]”.  
But, as noted above with respect to claim 21, regarding the first difference Permuy teaches such a heat sink (thermal screen) 22 which “forms an obstacle to heat transfer between the armature and the electronic control device. The screen captures and dissipates the heat given off by the armature and by the control device. The disposition of the thermal screen and the control device within the casing enables the axial length of the motor to be reduced, while the radial dimensions of the latter are not increased” (c.1:59-65).
3Atty. Docket No.: 066042-8316-US06 Thus, it would have been obvious to provide Omori with a heat sink attached to an end of the brushless DC motor, wherein the heat sink has a second through-hole through which the longitudinal axis extends and wherein the heat sink is located between the brushless DC motor and the combined PCB, since Permuy teaches a heat sink arranged in this manner would have formed an obstacle to heat transfer between the motor and the electronic control device, captured 
Regarding the second difference, Hsu teaches a motor including a printed (stator coil) circuit board (PCB) 415 with a plurality of motor lead pads (copper coil lines) 418 that each include an opening (solder holes) cut out from an outer peripheral edge of the PCB 415, each motor lead pad configured to receive a motor lead wire (wire heads/tails) 419 of the stator 21, so that the wire heads/tails of the stator coils 213 can penetrate through and be fixed (by soldering) to the PCB (abstract; c.2:62-64; Figs.4A-4B).

Thus, it would have been obvious before the effective filing date to further modify Omori and provide a plurality of motor lead pads that each include an opening cut out from an outer peripheral edge of the combined PCB, each motor lead pad configured to receive a motor lead wire of the stator, since Hsu teaches these would have allowed the leads of the stator coils to be fixed to the PCB.  
Regarding claim 28, in Omori at least two of the power switching elements 5 on the combined PCB 4 “overlap” [sic] the second axis that bisects the first through-hole 4a of the combined PCB and is perpendicular to the longitudinal axis extending through the motor shaft (e.g., FETs 2&5; Fig.5A).  
Regarding claim 32, Omori teaches a frame (housing) 2 supporting the brushless DC motor 3, the combined PBC 4 and the heat sink of the combination. 
Regarding claim 33, Omori teaches the frame is a housing 2 in which the brushless DC motor 3, the combined PBC 4 and the heat sink of the combination are located.

Regarding claim 35, in Omori the motor shaft 12 extends through the first through-hole 4a.  Further, in the combination, the motor shaft extends through both first and second through-holes.   

Regarding claim 44, in Hsu each of the motor lead wires 419 is soldered to a respective motor lead pad of the plurality of motor lead pads 418 (abstract; c.2:62-64; Figs.4A-4B).  
Regarding claim 47, in Hsu each of the motor lead wires 419 is soldered to a respective motor lead pad of the plurality of motor lead pads 418 (abstract; c.2:62-64; Figs.4A-4B).  
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omori, Permuy & Hsu, further in view of Ramarathnan (US 6,320,286).
Omori, Permuy & Hsu do not teach that the heat sink “receives a screw that secures the heat sink between the combined PCB and the brushless DC motor.”

Thus, it would have been obvious to configure the heat sink of Omori, Permuy & Hsu to receive a screw since Ramarathnam teaches a screw provides a means of securing a heat sink to a motor casing. 

Allowable Subject Matter
Claims 45-46 & 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not further teach the claimed power tool including the feature shown in, e.g., Figs.19A-19G, of “each of the motor lead wires [336] passes through the heat sink [306] such that a portion of each motor lead wire that is located in a plane defined by the heat sink and perpendicular to the longitudinal axis is fully enclosed by the heat sink” (claims 45 & 48).
Response to Arguments
Applicant’s arguments filed 13 November 2020 with respect to claims 21 & 27 have been considered but are moot in view of the current rejection.  
As noted above, Hsu teaches the added subject matter of a printed (stator coil) circuit board (PCB) 415 with a plurality of motor lead pads (copper coil lines) 418 that each include an opening (solder holes) cut out from an outer peripheral edge of the PCB 415, each motor lead pad configured to receive a motor lead wire (wire heads/tails) 419 of the stator 21, so that the wire heads/tails of the stator coils 213 can penetrate through and be fixed (by soldering) to the PCB (abstract; c.2:62-64; Figs.4A-4B). Further, regarding applicant’s argument that the outer peripheral edge of the PCB 16 in Permuy fit into a rebate 33 teaches away from a modification of motor lead pads each including an opening cut out from an outer peripheral edge of the combined PCB, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Permuy is 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seo (KR 1019990041082A) also teaches the added subject matter of a printed circuit board 10 with a plurality of motor lead pads (coil soldering pins) 14 that each include an opening 16 cut out from an outer peripheral edge of the PCB, each motor lead pad configured to receive a motor lead wire (exciting coil) 4 of the stator 1, for providing ease of soldering of the lead wire and reducing cost (abstract; English machine translation; Figs.1-3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.